Citation Nr: 0531737	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran had requisite service for eligibility of 
the appellant for improved death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  He died in November 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 letter determination by the Detroit, 
Michigan, Regional Office (RO) which denied the appellant 
entitlement to death pension benefits.

During the hearing before the undersigned, it appears that 
the appellant raised a claim for service connection for the 
cause of the veteran's death.  Since this matter was not 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran did not meet the service requirements to 
establish basic eligibility for the appellant for nonservice-
connected death pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 101(2), 1521, 1541 (West. 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that the VCAA does not affect 
matters where the issue on appeal is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Court has further specifically stated that the 
VCAA does not apply to claims for nonservice-connected 
disability pension benefits where the claimant did not serve 
on active duty during a period of war.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

Legal criteria and analysis 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541.  

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service- 
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era and the Persian Gulf War.  See 38 U.S.C.A. § 101; 38 
C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, in the case 
of a veteran who served in the Republic of Vietnam during 
that period; and in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975. See 38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In sum, the veteran's confirmed active service does not meet 
the threshold criteria for basic eligibility of the appellant 
for the receipt of nonservice-connected death pension 
benefits.  The record reveals that he did not serve in active 
military, naval or air service for 90 days or more during a 
period of war.  The appellant has referred to the veteran's 
service with the Reserves, but such service may not be 
considered in determining whether the veteran had qualifying 
service for the appellant's eligibility for death pension 
benefits.  The record also does not reflect that he was 
discharged or released from service for a service-connected 
disability, nor does the record indicate that he should have 
received such a discharge.  Moreover, he is not shown to have 
served on active duty for a period of 90 consecutive days or 
more which began or ended during a period of war.  Finally, 
he did not serve on active duty during more than one period 
of war for an aggregate of 90 days or more. 

In this case, the veteran did not serve during a period of 
war.  As the veteran did not meet the service requirements 
for pension purposes, the appellant cannot meet the basic 
eligibility requirements for VA nonservice-connected death 
pension benefits. Under these circumstances, her claim must 
be denied as a matter of law.  See Sabonis, 6 Vet. App. at 
430.


ORDER

Basic eligibility for the receipt of improved death pension 
benefits is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


